                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                 No. 5:19-CT-3214-D


MARK.EDWARDS,                               )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )                        ORDER
                                            )
WILSON COUNTY DETENTION                     )
CENTER,                                     )
                                            )
                        Defendant.          )


       On July 19, 2019, Mark Edwards ("Edwards" or "plaintiff''), proceeding prose, filed this

action under 42 U.S.C. § 1983 [D.E. 1]. On September 13, 2019, Edwards was released from

custody.      See N.C.        State   Bureau    of Investigation,      Sex    Offender Registry,

http://sexoffender.ncsbi.gov/details.aspx?SRN=033641 S7 (last visited Jan. 14, 2020). Edwards has

not provided the court with his new address.
                                                                                                    I

       The court DISMISSES the action without prejudice for Edwards' s failure to advise the court

of his new address and for failure to prosecute. The clerk shall close the case.

       SO ORDERED. This _J.5:_ day of January 2020.

                                                     ~ f\A-JLI
                                                     J ~SC. DEVER ill
                                                     United States District Judge
